THORNTON, J.,
dissenting.
Viewing all the facts and circumstances which confronted the police when they arrived at the scene, there were reasonable grounds for the officers to believe that *518defendant might be armed and presently dangerous. In my view, they were amply justified in frisking him for their own safety.
ORS 131.625(1) provides:
“A peace officer may frisk a stopped person for dangerous or deadly weapons if the officer reasonably suspects that the person is armed and presently dangerous to the officer or other person present.”
The converse of the above rule was recognized and applied in the recent case of Ybarra v. Illinois, 444 US 85, 100 S Ct 338, 62 L Ed 2d 238 (1979), where the court held that because the police did not have a reasonable suspicion that defendant was armed and presently dangerous he could not be frisked, even though the tavern where defendant and others were gathered was subject to a search warrant.
The majority stresses the fact that when the officers first approached defendant he was “not acting in an unusual manner, and he did not appear to be unstable.” This, I submit, is not controlling. As the court said in State v. Riley, 240 Or 521, 525, 402 P2d 741 (1965), “[t]he officer should be permitted to take every reasonable precaution to safeguard his life in the process of making the arrest.”